internal_revenue_service department of the treasury number release date index number attn in re washington dc person to contact telephone number refer reply to cc psi plr-116443-99 date date legend - decedent - spouse - child a - child b - trust - trustee date - date - date - date - dear this responds to the letter from your authorized representative requesting rulings regarding the effect of the proposed judicial modification of the trust instrument for federal generation-skipping_transfer_tax purposes the submitted information and representations made are as follows decedent established trust a revocable_trust on date and subsequently amended trust on date and date decedent died on date causing trust to become irrevocable decedent was survived by spouse child a and child b spouse is deceased and both child a and child b are living and have children trustee an independent corporate trustee is the current trustee of trust trust is governed by the laws of the state of georgia the corpus of trust consists of marketable_securities under the trust’s terms as amended upon spouse’s death the net_income is to be paid in equal shares to child a and child b during their lives upon the death of the first to die of child a and child b that child’s share of the income will be paid to that child’s descendants per stirpes upon the death of the survivor of spouse child a and child b the corpus plus unexpended income will be paid in equal shares to the descendants of child a and child b per stirpes if either child a or child b die without being survived by descendants the entire corpus will be paid to the descendants of the other child and if both die without surviving descendants the corpus will be paid to plr-116443-99 other more remote family members of decedent article ix of trust in part authorizes the trustee to sell and dispose_of any part of the property held by it at any time and to invest and reinvest all sums of money coming into its possession according to its absolute discretion in loans stocks bonds securities or real_estate notwithstanding any law now or hereafter in force limiting the class of investments for trustees or trust funds article x of trust authorizes the trustee to invest in the common_stock of certain specified companies article x further states if at any time trustee in its discretion shall decide that it would not be to the advantage of the estate to purchase any of the above listed stocks it shall not be required to do so if at any time the trustee in its discretion shall in the event it has already purchased stock of the above- listed companies decide that it would not be to the advantage of the estate to continue to hold said stock it shall have the right to sell the same and invest and reinvest the proceeds in the common stocks of what are in its judgment the strongest corporations in the basic or leading lines of industry in the united_states you represent that there have been no additions actual or constructive to the trust after date transaction trustee proposes to petition the appropriate local court to modify trust the modification will be contingent upon receiving a favorable ruling from the internal_revenue_service concerning the effect of the modification on the trust’s exempt status for gst tax purposes under the modification as proposed trust will be partitioned into two equal separate trusts subtrusts one for the benefit of child a and child a’s descendants and the other for the benefit of child b and child b’s descendants in all other respects the dispositive provisions of each of the subtrusts will be the same as the dispositive provisions of trust the net_income from the subtrust for child a will be paid to child a for life and the net_income from the subtrust for child b will be paid to child b for life upon the death of the first to die of child a or child b the net_income from that child’s trust will be paid to that child’s descendants per stirpes until the death of the surviving child child a or child b at that time the assets of each subtrust will be distributed per stirpes to the living descendants of both child a and child b respectively if either child a or child b is not survived by descendants the assets of that child’s subtrust will be distributed to the descendants of the other child in the event that neither child a nor child b is survived by descendants the assets of both subtrusts will pass to the same remote family members of decedent as provided for in trust plr-116443-99 in addition the investment provisions of trust will be modified to incorporate the fiduciary powers provided for under the laws of the state of georgia as specified in and of the georgia code annotated section of the georgia code provides in part b in acquiring investing reinvesting exchanging retaining selling and managing property for the benefit of another a trustee shall exercise the judgment and care under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with such matters would use to attain the purposes of the account in making investment decisions a trustee may consider the general economic conditions the anticipated tax consequences of the investments the anticipated duration of the account and the needs of the beneficiaries ga code ann michie in addition of the georgia code provides in part that a_trust may incorporate by reference the power to invest and reinvest as the fiduciary shall deem advisable in common or preferred stocks bonds debentures notes mortgages or other_securities in or outside the united_states in insurance contracts on the life of any beneficiary or of any person in whom a beneficiary has an insurable interest or in annuity_contracts for any beneficiary in any real or personal_property in investment trusts including the securities of or other interests in any open-end or closed-end management investment_company or investment_trust registered under the investment_company act of as from time to time amended in participations in common trust funds and generally in such property as the fiduciary shall deem advisable even though the investment is not of the character approved by applicable law but for this paragraph you request a ruling that the proposed judicial partition and modification of the trust will not constitute a constructive_addition to the trust and not otherwise subject the trust and the subtrusts and the beneficiaries to the generation-skipping_transfer_tax imposed under sec_2601 of the internal_revenue_code sec_2601 imposes a tax on every generation-skipping_transfer made after date a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means a termination plr-116443-99 by death lapse of time release of a power or otherwise of an interest_in_property_held_in_trust where the property passes to a skip_person with respect to the transferor of the property sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax made by a transferor to a skip_person sec_2613 defines a skip_person a sec_1 a natural_person who is assigned to a generation which is two or more generations below that of the transferor a_trust in which all the interests are held by skip persons or a_trust where after that transfer no trust distributions may be made to a non-skip_person under sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer gst tax does not apply to any generation-skipping_transfer under a_trust that was irrevocable on date however this exemption does not apply to additions actual or constructive that are made to the trust after date sec_26_2601-1 states that if an addition is made after date to a_trust which was irrevocable on date a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the gst tax provisions if an addition is made the trust is thereafter deemed to consist of two portions a portion not subject_to the gst tax and a portion subject_to the gst tax sec_26_2601-1 provides that except as provided for in paragraph b of that section where any portion of a_trust remains in trust after the post- date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer for federal estate or gift_tax purposes the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse sec_26_2601-1 provides that the release exercise or lapse of a power_of_appointment other than a general power is not treated as an addition to a_trust if the power was created in an irrevocable_trust that is not subject_to the gst tax because it was irrevocable on date and in the case of an exercise the power was not exercised in such a way that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period beyond the rule_against_perpetuities measured from the creation of the trust section of the georgia code provides in part that b upon petition by a trustee beneficiary or any party in interest for good cause shown the court after conducting a hearing with notice to all plr-116443-99 parties_in_interest in such manner as the court may direct may divide a_trust into two or more single trusts or consolidate two or more trusts into a single trust upon such terms and conditions as it deems appropriate the court shall not approve any such consolidation or division unless such consolidation or division is not inconsistent with the intent of the grantor donor settlor or testator with regard to any trust to be consolidated or divided would facilitate administration of the trust or trusts and would be in the best interest of all beneficiaries and not materially impair their respective interests ga code ann michie a modification of a_trust that is otherwise exempt for gst tax purposes will generally result in a loss of its grandfathered exempt status if the modification changes the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust in the present case the trust was irrevocable on date it is represented that no additions have been made to the trust since that time therefore unless the modification of the trust is deemed an addition to the trust or the proposed modification changes the quality value or timing of the interests or powers provided for under the terms of the trust the trust and the subtrusts resulting from the partition will remain exempt from the gst tax after the partition of the trust as proposed the subtrusts will continue to be governed by the same dispositive provisions currently in trust in addition the administrative provisions governing the trustees of the subtrusts will be the same as the provisions set forth in trust subject_to modifications set forth in the petition the terms of the proposed partition ensure that each of the subtrusts will terminate at the same time thus each of the subtrusts will have substantive terms identical to those of the original trust and the parties' beneficial interests will not change we conclude that the partition as proposed will not alter the quality value or timing of any powers or beneficial interests rights or expectancies originally provided for under the terms of the trust therefore the proposed partition will not subject the trust or the subtrusts created under its terms to the generation-skipping_transfer_tax also the modification of articles ix and x of trust by the incorporation of and of the georgia code conforms with the trustee’s authority to sell and dispose_of any part of the property and to invest in loans stocks bonds securities or real_estate already granted to the trustees under article ix the plr-116443-99 modification is administrative in nature and does not confer any additional powers interests rights or expectancies upon the trustees or beneficiaries or change the quality value or timing of any of the existing powers interests rights or expectancies moreover the modification does not constitute an addition to the trust within the meaning of sec_26_2601-1 or b accordingly the terms of the trust as modified pursuant to the terms of the proposed petition will not affect the exempt status of the trust for generation-skipping_transfer_tax purposes and will not result in a transfer of property that will subject the trust to the generation-skipping_transfer_tax imposed under sec_2601 in addition the proposed partition of the trust into subtrusts will not subject the subtrusts to the generation-skipping_transfer_tax a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to these matters the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely associate chief_counsel passthroughs and special industries by george masnik branch chief branch enclosure copy for sec_6110 purposes
